IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-77,695-04


                     EX PARTE RUDY ALVARADO GARCIA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR-41780-C IN THE 441ST DISTRICT COURT
                           FROM MIDLAND COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of driving while intoxicated and sentenced to forty years’

imprisonment. The Eleventh Court of Appeals affirmed his conviction. Garcia v. State, No. 11-

13–00360-CR (Tex. App.—East land Oct. 8, 2015 (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The district clerk properly forwarded this application to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the trial judge and prosecutor recused themselves and the

application was forwarded before the investigation of the claims presented was complete. We

remand this application to the trial court to complete its evidentiary investigation and make findings
of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 22, 2022
Do not publish